                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  October 23, 2018
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

CANIKA JEFFERSON                           §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:17–CV–00359
                                           §
HAZA FOODS                                 §
                                           §
              Defendant.                   §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court is the Memorandum and Recommendation of United

States Magistrate Judge Andrew M. Edison. On September 20, 2018, this case was

referred to Judge Edison. Dkt. 27. Pending before Judge Edison was Defendant Haza

Foods d/b/a Wendy’s Motion for Summary Judgment. Dkt. 19. On October 5, 2018,

Judge Edison filed a Memorandum and Recommendation recommending Defendant

Haza Foods d/b/a Wendy’s Motion for Summary Judgment be DENIED. Dkt. 30.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED AND ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 30) be
      APPROVED AND ADOPTED in its entirety as the holding of the Court;
      and

(2)   Defendant Haza Foods d/b/a Wendy’s Motion for Summary Judgment
      (Dkt. 19) be DENIED.
.

It is so ORDERED.

SIGNED at Galveston, Texas, this 23rd day of October, 2018.


                                    ___________________________________
                                    George C. Hanks Jr.
                                    United States District Judge




                                   2
